     Case 1:17-cv-04819-GBD-BCM Document 531 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        4/12/2021
 CAPSTONE LOGISTICS HOLDINGS,
 INC., et al.,
                   Plaintiffs,
                                                     17-CV-4819 (GBD) (BCM)
            -against-                                ORDER
 PEDRO NAVARRETE, et al.,
                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during today's conference, plaintiffs' application for an

order reopening discovery and compelling production of documents concerning defendant

humano's earnings from non-party Bradshaw International is DENIED.

 Dated: New York, New York
        April 12, 2021
                                                  SO ORDERED.



                                                  ________________________________
                                                  BARBARA MOSES
                                                  United States Magistrate Judge
